DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that the claims recite the limitations 
“wherein the multidisciplinary data validation rule references a released working state for an application data object indicating that an engineer has finished configuring the application data object;
performing, in response to the request, the cross-discipline data validation check on the application data objects that are referenced in the multidisciplinary data validation rule, wherein the validation check includes checking that each application data object is instantiated in every one of the different engineering applications and identifying instances of application data objects that are not configured to the released workings state across all of the different engineering disciplines.” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art references are Brown (U.S Pat # 7047517) in view of Duncan (U.S Pub # 20020173867) and Scott (U.S Pub # 20140100676) that disclose a method for cross-discipline validation checking in a multidisciplinary engineering system. The references fail however to specifically teach and or suggest the specific features as highlighted above. 

Conclusion                                                                                                                                                                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166